FILED
                            NOT FOR PUBLICATION                             NOV 02 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



GINN DOOSE,                                      No. 10-70731

               Petitioner - Appellant,           Tax Ct. No. 29738-08L

  v.
                                                 MEMORANDUM *
COMMISSIONER OF INTERNAL
REVENUE,

               Respondent - Appellee.



                            Appeal from a Decision of the
                              United States Tax Court

                            Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       Ginn Doose appeals pro se from the Tax Court’s decision, after a trial,

upholding the Internal Revenue Service’s (“IRS”) determination to collect by levy

unpaid federal income taxes for 2002, 2004, and 2005. She also appeals from the

Tax Court’s decision dismissing for lack of jurisdiction her challenge concerning

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
tax year 2006. We have jurisdiction under 26 U.S.C. § 7482(a)(1). We review de

novo both the Tax Court’s dismissal for lack of subject matter jurisdiction,

Gorospe v. Comm’r, 451 F.3d 966, 968 (9th Cir. 2006), and its legal conclusions

following a trial, Charlotte’s Office Boutique, Inc. v. Comm’r, 425 F.3d 1203, 1211

(9th Cir. 2005). We affirm.

      The Tax Court properly determined that the IRS did not abuse its discretion

by sustaining the proposed levy after Doose rejected the IRS’s proposed payment

plan taking into account her economic situation and failed to propose a collection

alternative. See Fargo v. Comm’r, 447 F.3d 706, 709 (9th Cir. 2006) (reviewing

Commissioner’s actions for an abuse of discretion); see also 26 U.S.C.

§ 6330(c)(3)(C); Sinyard v. Comm’r, 268 F.3d 756, 758 (9th Cir. 2001) (“The

discharge by a third person of an obligation to him is equivalent to receipt by the

person taxed.” (citation and internal quotation marks omitted)).

      The Tax Court properly granted the Commissioner’s motion to dismiss for

lack of jurisdiction as to Doose’s challenges concerning tax year 2006 because

there was no notice of determination for that year. See 26 U.S.C. § 6330(d)(1)

(conferring jurisdiction to the Tax Court for review of a levy notice only after the

IRS issues a determination based upon a collection due process hearing concerning

the taxable period to which the unpaid tax relates); Tax Ct. R. 330(b) (Tax Court


                                          2                                    10-70731
shall have jurisdiction over a levy action when the conditions of § 6330(d) have

been satisfied); Gorospe, 451 F.3d at 968 (Tax Court’s subject matter jurisdiction

is statutorily limited by Title 26 of the United States Code). Similarly, Doose’s

contentions concerning tax liabilities for 1990 were not properly before the Tax

Court. See 26 U.S.C. § 6330(d)(1); Tax Ct. R. 330(b).

      We do not consider issues that Doose failed to raise in the collection due

process hearing. See Treas. Reg. § 301.6330-1(f)(2) Q&A F3.

      Doose’s remaining contentions are unpersuasive.

      AFFIRMED.




                                          3                                   10-70731